

Exhibit 10.2
AMENDMENT NO. 6
Dated as of December 20, 2016
to
SECOND AMENDED AND RESTATED SENIOR SECURED NOTE PURCHASE AGREEMENT
Dated as of May 9, 2013
THIS AMENDMENT NO. 6 (“Amendment”) is made as of December 20, 2016 by and among
Encore Capital Group, Inc. (the “Company”) and the undersigned holders of Notes
(the “Noteholders”). Reference is made to that certain Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 9, 2013,
between the Company, on the one hand, and the Purchasers named therein, on the
other hand (as amended by (a) that certain Amendment No. 1 to Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 29, 2013, (b)
that certain Amendment No. 2 to Second Amended and Restated Senior Secured Note
Purchase Agreement, dated as of February 25, 2014, (c) that certain Amendment
No. 3 to Second Amended and Restated Senior Secured Note Purchase Agreement,
dated as of August 1, 2014, (d) that certain Amendment No. 4 to Second Amended
and Restated Senior Secured Note Purchase Agreement, dated as of July 9, 2015,
and (e) that certain Amendment No. 5 to Second Amended and Restated Senior
Secured Note Purchase Agreement, dated as of March 24, 2016, and as the same may
be further amended, supplemented or otherwise modified from time to time, the
“Note Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Note Agreement.
WHEREAS, the Company has requested that the Noteholders agree to certain
amendments with respect to the Note Agreement as provided in this Amendment; and
WHEREAS, the Noteholders party hereto have agreed to such amendments on the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders party hereto have agreed to enter into this Amendment.
1.    Amendments to Note Agreement. Effective as of the Effective Date, the Note
Agreement is hereby amended as follows:
(a)    Section 9.2 is amended and restated, as follows:
9.2    Conduct of Business. The Company will, and will cause each Restricted
Subsidiary to, (i) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is conducted on
the Closing Date, and (ii) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or


SAN_FRANCISCO/#40767.4

--------------------------------------------------------------------------------




organization, as the case may be, as in effect on the Closing Date, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except (i) as permitted by Section 10.2, and (ii) to
the extent that the failure to maintain any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.
(b)    Section 9.4 is amended and restated, as follows:
9.4    Insurance. The Company will, and will cause each Restricted Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such risks as is consistent with sound
business practice. The Company shall deliver to the Collateral Agent
endorsements in form and substance reasonably acceptable to the Collateral Agent
to all general liability and other liability policies naming the Collateral
Agent as an additional insured. The Company shall furnish to any holder of Notes
such additional information as such holder may reasonably request regarding the
insurance carried by the Company and its Restricted Subsidiaries. In the event
the Company or any of its Restricted Subsidiaries at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Collateral Agent, without waiving or releasing any obligations or resulting
Event of Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Collateral Agent deems advisable. All sums so disbursed by the Collateral Agent
shall constitute part of the Secured Obligations, payable as provided in this
Agreement.
Without limiting the foregoing, the Company will, and will cause the applicable
Credit Party to (i) maintain, if available, fully paid flood hazard insurance on
all real property that is located in a Flood Hazard Area and that constitutes
Collateral, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Required Holders,
(ii) furnish to the holders of the Notes evidence of the renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the holders of the Notes prompt written notice of
any redesignation of any such improved Mortgage Property into or out of a Flood
Hazard Area. The Company will promptly deliver to any holder of a Note, at such
holder’s request, evidence satisfactory to such holder that such insurance has
been procured and is being maintained as herein required.
(c)    Sections 9.7 and 9.8 are amended and restated, as follows:
9.7    Guarantors. The Company shall cause each of its Restricted Subsidiaries
(other than Immaterial Subsidiaries) to guarantee pursuant to the Multiparty
Guaranty or supplement or counterpart thereto (or, in the case of a Foreign
Subsidiary, any other guaranty agreement requested by the Required Holders) the
obligations of the Company evidenced by the Notes and under the other
Transaction Documents. In furtherance of the above, after the formation or
acquisition of any Restricted Subsidiary or the occurrence of a Subsidiary
Redesignation, the Company shall promptly (and in any event upon the earlier of
(x) such time as such Restricted Subsidiary becomes a guarantor, co-borrower or
other obligor under the Credit Agreement and (y) within 45 days after such
formation or acquisition or such Subsidiary Redesignation): (i) provide written
notice to the holders of


2



--------------------------------------------------------------------------------




Notes upon any Person becoming a Subsidiary, setting forth information in
reasonable detail describing all of the assets of such Person; (ii) cause such
Person (other than any Immaterial Subsidiary) to execute a supplement or
counterpart to the Multiparty Guaranty and such other Collateral Documents as
are necessary for the Company and its Subsidiaries to comply with Section 9.8;
(iii) cause the Applicable Pledge Percentage of the issued and outstanding
equity interests of such Person and each other Pledge Subsidiary to be delivered
to the Collateral Agent (together with undated stock powers signed in blank, if
applicable) and pledged to the Collateral Agent pursuant to an appropriate
pledge agreement(s) in substantially the form of the Pledge and Security
Agreement (or joinder or other supplement thereto) and otherwise in form
reasonably acceptable to the Required Holders; and (iv) deliver such other
documentation as the Required Holders may reasonably request in connection with
the foregoing, including, without limitation, certified resolutions and other
authority documents of such Person and, to the extent requested by the Required
Holders, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Required Holders. Notwithstanding the foregoing, no Foreign
Subsidiary shall be required to execute and deliver the Multiparty Guaranty (or
supplement thereto) or such other guaranty agreement if such execution and
delivery would cause a Deemed Dividend Problem or a Financial Assistance Problem
with respect to such Foreign Subsidiary and, in lieu thereof, the Company and
the relevant Restricted Subsidiaries shall provide the pledge agreements
required under this Section 9.7 or Section 9.8. Notwithstanding the foregoing,
the Company will be required to comply with this Section 9.7 with respect to any
Immaterial Subsidiary if it ceases to be an Immaterial Subsidiary under the
terms of the definition thereof.
9.8    Collateral. The Company will cause, and will cause each other Credit
Party to cause, all of its owned Property to be subject at all times to first
priority, perfected Liens in favor of the Collateral Agent for the benefit of
the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Intercreditor Agreement and the Collateral
Documents, subject in any case to Liens permitted by Section 10.6 hereof (it
being understood and agreed that (a) no control agreements will be required
hereunder in respect of bank accounts, and (b) Mortgages and Mortgage
Instruments will only be required hereunder in respect of Mortgaged Properties).
Notwithstanding anything herein to the contrary, if any improvement on a
Mortgaged Property is located in a Flood Hazard Area, no Mortgage will be
executed or recorded with respect to such Mortgaged Property pursuant to this
Agreement unless the holders of the Notes have received written notice of such
Mortgage at least 30 days prior to such execution or recording and the Required
Holders have confirmed that their flood insurance due diligence and flood
insurance compliance has been completed in a manner satisfactory to the Required
Holders (such confirmation not to be unreasonably withheld or delayed). Without
limiting the generality of the foregoing, the Company: (i) will cause the
Applicable Pledge Percentage of the issued and outstanding equity interests of
each Pledge Subsidiary directly owned by the Company or any other Credit Party
to be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents or such other security documents as
the Collateral Agent shall reasonably request; and (ii) will, and will cause
each Guarantor to, deliver Mortgages and Mortgage Instruments with respect to
real property owned by the Company or such Guarantor to the extent, and within
such time period as is, reasonably required by the Collateral Agent.
Notwithstanding the foregoing,


3



--------------------------------------------------------------------------------




no pledge agreement in respect of the equity interests of a Foreign Subsidiary
shall be required hereunder to the extent such pledge thereunder is prohibited
by applicable law or counsel to the holders of the Notes reasonably determines
that such pledge would not provide material credit support for the benefit of
the Secured Parties pursuant to legally valid, binding and enforceable pledge
agreements.
(d)    Section 10.3 is amended by (i) inserting “and” immediately following the
semi-colon at the end of clause 10.3.5 thereof, (ii) deleting the “; and” at the
end of clause 10.3.6 thereof and replacing such deletion with a period, and
(iii) deleting clause 10.3.7 thereof.
(e)    Section 10.4 is amended by (i) amending and restating clauses 10.4.6
through and including 10.4.11 thereof, and (ii) inserting a new clause 10.4.12,
as follows:
10.4.6    creation of, or Investment in, a Restricted Subsidiary (other than a
Foreign Subsidiary that is not a Credit Party) and in respect of which the
Company has otherwise complied with Sections 9.7 and 9.8, provided that such
investment shall be permitted only to the extent that, after giving effect to
such investment, (i) no Default shall exist and be continuing and (ii) the
Company shall be in compliance with Sections 10.12 and 10.13 on a pro-forma
basis as if the Investment occurred on the first day of the applicable period
being tested pursuant to such Sections;
10.4.7    Investments constituting Indebtedness permitted by Section 10.5.5,
Section 10.5.6 or Section 10.5.7;
10.4.8    Investments by a Credit Party in another Credit Party;
10.4.9    Investments of the Company or any of its Restricted Subsidiaries;
provided that the sum of (x) $180,127,845 plus (y) the aggregate amount (valued
at the time of the making thereof, and without giving effect to any write-downs
or write-offs thereof) of all Investments made on or after the Amendment No. 4
Effective Date pursuant to this clause 10.4.9 shall not, at the time of the
making of the proposed Investment, exceed the greater of (1) an amount equal to
200% of the Consolidated Net Worth (determined as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1.1 or 7.1.2, as applicable) of the Company and its
Restricted Subsidiaries and (2) an amount such that, after giving effect on a
pro forma basis to the making of such Investment and the incurrence of any
Indebtedness in connection therewith, the Cash Flow Leverage Ratio (determined
as of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1.1 or 7.1.2, as
applicable) is less than 1.25:1.00;
10.4.10    Investments made by any Foreign Subsidiary that is not a Credit Party
in any other Foreign Subsidiary that is not a Credit Party;
10.4.11    Investments made by any Domestic Subsidiary that is not a Credit
Party in any other Domestic Subsidiary that is not a Credit Party; and
10.4.12    Subject to Section 10.19, Investments of the Company and its
Restricted Subsidiaries in Persons organized under the laws of Canada in an
amount not to exceed $50,000,000 in the aggregate.


4



--------------------------------------------------------------------------------




(f)    Section 10.5 is amended by amending and restating each of clauses 10.5.4,
10.5.5 and 10.5.15, as follows:
10.5.4    secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Company or any of its Restricted
Subsidiaries after the Sixth Amendment Effective Date to finance the acquisition
of assets used in its business, if (1) the total of all such Indebtedness for
the Company and its Restricted Subsidiaries taken together incurred on or after
the Sixth Amendment Effective Date, when aggregated with the Indebtedness
permitted under Section 10.5.9, shall not exceed an aggregate principal amount
of $20,000,000 at any one time outstanding (excluding Capitalized Leases, which
shall not be subject to any dollar limitation under this Section 10.5.4), (2)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed, (3) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing, and (4) any Lien securing such Indebtedness is permitted under
Section 10.6 (such Indebtedness being referred to herein as “Permitted Purchase
Money Indebtedness”);
10.5.5    Indebtedness arising from intercompany loans and advances (i) made by
any Subsidiary to any Credit Party; provided that the Company agrees (and will
cause each of its Subsidiaries to agree) that all such Indebtedness owed to any
Unrestricted Subsidiary by any Credit Party shall be expressly subordinated to
the Secured Obligations pursuant to subordination provisions reasonably
acceptable to the Required Holders, (ii) made by any Credit Party to any other
Credit Party, (iii) made by the Company or any Restricted Subsidiary to any
Restricted Subsidiary solely for the purpose of facilitating, in the ordinary
course of business consistent with past practice as of the Closing Date, the
payment of fees and expenses in connection with collection actions or
proceedings or (iv) made by the Company or any Restricted Subsidiary to any
Unrestricted Subsidiary to the extent such loan would be permitted as an
investment in compliance with Section 10.4.9;
10.5.15    additional unsecured Indebtedness, Subordinated Indebtedness or
Junior Lien Indebtedness of the Company or any of its Restricted Subsidiaries,
to the extent not otherwise permitted under this Section 10.5; provided,
however, that (i) the aggregate principal amount of such additional Indebtedness
shall not exceed $1,100,000,000, (ii) such Indebtedness shall not mature, and
shall not be subject to any scheduled mandatory prepayment, redemption or
defeasance, in each case prior to five (5) years from the date of issuance of
such Indebtedness, (iii) if such Indebtedness is Subordinated Indebtedness, the
terms of subordination thereof shall be reasonably acceptable to the Required
Holders, and (iv) if such Indebtedness is Junior Lien Indebtedness (x) the
aggregate principal amount of such Junior Lien Indebtedness shall not exceed
$400,000,000 and (y) such Junior Lien Indebtedness under this clause (iv) shall
be on terms and conditions and subject to intercreditor arrangements, in each
case, reasonably acceptable to the Required Holders;
(g)    Section 10.5 is amended to delete clause 10.5.16 thereof and to replace
such section with “[intentionally omitted]”.
(h)    Section 10.6 is amended by amending and restating clause 10.6.2, as
follows:
10.6.2    Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without


5



--------------------------------------------------------------------------------




penalty, (ii) are disclosed on Schedule 10.6, or (iii) are being contested in
good faith and by appropriate proceedings and for which adequate reserves in
accordance with Agreement Accounting Principles shall have been set aside on its
books;
(i)    Section 10.6 is amended by amending and restating clauses 10.6.13 through
and including 10.6.16 thereof, as follows:
10.6.13    Liens existing on any asset prior to the acquisition thereof by the
Company or any Restricted Subsidiary and not created in contemplation thereof;
provided that such Liens do not encumber any other Property;
10.6.14    Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under Sections 10.6.9 through
10.6.13; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased;
10.6.15    Liens on the Collateral securing Junior Lien Indebtedness permitted
by clause (iv) of Section 10.5.15; provided that the holder(s) of such Junior
Lien Indebtedness and the Collateral Agent shall have entered into an
intercreditor agreement with respect to such Liens (and the assets subject to
such Liens) that is in form and content reasonably acceptable to the Required
Holders;
10.6.16    Liens securing Indebtedness permitted by Section 10.5.17; provided
that the holder(s) of such Indebtedness and the Collateral Agent shall have
entered into an intercreditor agreement with respect to such Liens (and the
assets subject to such Liens) that is in form and content reasonably acceptable
to the Required Holders;
(j)    Section 10.6 is further amended by amending and restating clause 10.6.18
thereof, as follows:
10.6.18    Liens securing Subordinated Indebtedness of the Company or any of its
Restricted Subsidiaries permitted under Section 10.5.15; provided that the
lenders or investors providing such Indebtedness, or a representative acting on
behalf of the lenders or investors providing such Indebtedness, shall have
entered into a customary intercreditor agreement reasonably satisfactory to the
Required Holders;
(k)    Section 10.9 is amended and restated, as follows:
10.9    Subsidiary Covenants. The Company will not, nor will it permit any
Credit Party to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Credit Party (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Company or any other Restricted
Subsidiary, (iii) to make loans or advances or other Investments in the Company
or any other Restricted Subsidiary, or (iv) to sell, transfer or otherwise
convey any of its property to the Company or any other Restricted Subsidiary,
other than (A) customary restrictions on transfers, business changes or similar
matters relating to earn out obligations in connection with Permitted
Acquisitions, and (B) as provided in this Agreement and the Credit Agreement.
(l)    Section 10.11 is amended and restated, as follows:


6



--------------------------------------------------------------------------------




10.11    Subordinated Indebtedness and Junior Lien Indebtedness. The Company
will not, nor will it permit any Restricted Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness and/or any
Junior Lien Indebtedness. Furthermore, the Company will not, and will not permit
any Restricted Subsidiary to, amend, supplement or otherwise modify the
Subordinated Indebtedness Documents or Junior Lien Indebtedness Documents or any
document, agreement or instrument evidencing any Indebtedness incurred pursuant
to the Subordinated Indebtedness Documents or Junior Lien Indebtedness Documents
(or any replacements, substitutions, extensions or renewals thereof) or pursuant
to which such Indebtedness is issued where such amendment, supplement or other
modification provides for the following or which has any of the following
effects:
(i)    increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
(ii)    shortens or accelerates the date upon which any installment of principal
or interest becomes due or adds any additional mandatory redemption provisions;
(iii)    shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
(iv)    increases the rate of interest accruing on such Indebtedness;
(v)    provides for the payment of additional fees or increases existing fees or
changes any profit sharing arrangements to the detriment of the Company or any
other Credit Party;
(vi)    amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any of its Restricted Subsidiaries from
taking certain actions) in a manner which is more onerous or more restrictive in
any material respect to the Company or such Restricted Subsidiary or which is
otherwise materially adverse to the Company, its Restricted Subsidiaries and/or
the holders of Notes or, in the case of any such covenant, which places material
additional restrictions on the Company or such Restricted Subsidiary or which
requires the Company or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents, the Junior Lien
Indebtedness Documents or the applicable covenants in this Agreement; or
(vii)    amends, modifies or adds any affirmative covenant in a manner which (a)
when taken as a whole, is materially adverse to the Company, its Restricted
Subsidiaries and/or the holders of Notes, or (b) is more onerous than the
existing applicable covenant in the Subordinated Indebtedness Documents, the
Junior Lien Indebtedness Documents or the applicable covenant in this Agreement.
(m)    Sections 10.12 and 10.13 are amended and restated, as follows:
10.12    Leverage Ratios.


7



--------------------------------------------------------------------------------




10.12.1    Cash Flow Leverage Ratio. The Company will not at any time permit the
ratio (the “Cash Flow Leverage Ratio”) of (i) Consolidated Funded Indebtedness
at such time to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than (a) 2.50 to 1.00 before December 31, 2016, or
(b) 3.00 to 1.00 on or after December 31, 2016.
The Cash Flow Leverage Ratio shall be calculated: (i) based upon (a)
Consolidated Funded Indebtedness at the applicable time of determination, and
(b) for Consolidated EBITDA, the actual amount as of the last day of each fiscal
quarter for the most recently ended four consecutive fiscal quarters; and (ii)
giving pro forma effect to any Material Acquisition and Material Disposition.
For purposes of this Section 10.12.1 and Section 10.12.2, “Material Acquisition”
means any Acquisition or series of related Acquisitions that involves the
payment of consideration by the Company and its Restricted Subsidiaries in
excess of $10,000,000; and “Material Disposition” means any Asset Sale or series
of related Asset Sales that yields gross proceeds to the Company or any of its
Restricted Subsidiaries in excess of $10,000,000.
10.12.2    Cash Flow First Lien Leverage Ratio. The Company will not at any time
permit the ratio (the “Cash Flow First Lien Leverage Ratio”) of (i) Consolidated
First Lien Indebtedness at such time to (ii) Consolidated EBITDA for the then
most-recently ended four fiscal quarters to be greater than 2.00 to 1.00;
provided that the Cash Flow First Lien Leverage Ratio may exceed 2.00 to 1.00,
so long as it does not exceed 2.25 to 1.00, for the period (the “Relief Period”)
commencing on any date after the Sixth Amendment Effective Date on which the
Company or any of its Restricted Subsidiaries has consummated a Permitted
Acquisition in which the Purchase Price is $100,000,000 or more (a “Trigger
Acquisition”) and continuing until (but excluding) the end of the second full
fiscal quarter immediately succeeding the fiscal quarter during which the
Trigger Acquisition occurred; provided, further, that the maximum permitted Cash
Flow First Lien Leverage Ratio shall return to 2.00 to 1.00 on and after the end
of the second full fiscal quarter immediately succeeding the fiscal quarter
during which the Trigger Acquisition occurred; provided, further, that following
the termination of any Relief Period, no subsequent Relief Period shall be
permitted to occur for purpose of the initial proviso of this Section 10.12.2
unless and until the Cash Flow First Lien Leverage Ratio is less than or equal
to 2.00 to 1.00 as of the end of at least one fiscal quarter following the most
recent Relief Period.
The Cash Flow First Lien Leverage Ratio shall be calculated: (i) based upon (a)
Consolidated First Lien Indebtedness at the applicable time of determination,
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters; and
(ii) giving pro forma effect to any Material Acquisition and Material
Disposition.
10.12.3    Minimum Net Worth. The Company will not permit the Consolidated Net
Worth of the Company and its Restricted Subsidiaries to be less than the sum of
(i) a dollar amount equal to $367,102,500, plus (ii) 50% of such Consolidated
Net Income earned in each fiscal quarter beginning with the quarter ending
December 31, 2016 (without deduction for losses), plus (iii) 100% of the amount
by which the Company’s “total stockholders’ equity” is increased after December
31, 2016 as a result of the issuance or sale by the Company or any of its
Restricted Subsidiaries of, or the conversion of any Indebtedness of such Person
into, any equity interests (including warrants and similar


8



--------------------------------------------------------------------------------




investments) in such Person, minus (iv) amounts expended by the Company and its
Restricted Subsidiaries to repurchase the Company’s capital stock (x) for the
period after September 30, 2016 through and including the Sixth Amendment
Effective Date and (y) for all periods after the Sixth Amendment Effective Date
to the extent such repurchases are permitted under Section 10.1(v).
10.13    Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters (commencing with the
fiscal quarter ending December 31, 2016) for the then most-recently completed
four fiscal quarters, of (i) Consolidated EBIT, to (ii) Consolidated Interest
Expense, in each case as of the end of such period, to be less than 1.75 to
1.00.
(n)    Section 10.19 is amended and restated, as follows:
10.19    Acquisition of Foreign Receivables. The Company will not, nor will it
permit any Restricted Subsidiary to, (i) acquire any Receivable denominated in a
currency other than Dollars, (ii) acquire any Receivable with respect to which
the debtor is a resident of a jurisdiction other than the United States of
America, (iii) acquire any Person which owns any Receivable denominated in a
currency other than Dollars or any Receivable with respect to which the debtor
is a resident of a jurisdiction other than the United States of America (other
than any Person which, contemporaneously with or immediately subsequent to the
acquisition thereof, is designated as an Unrestricted Subsidiary in accordance
with this Agreement), or (iv) acquire any Person organized under the laws of any
jurisdiction other than the United States of America or any state thereof (other
than any Person which, contemporaneously with or immediately subsequent to the
acquisition thereof, is designated as an Unrestricted Subsidiary in accordance
with this Agreement), if, after giving effect to such acquisition, the aggregate
outstanding book value (without duplication) of all such Receivables (in the
case of clauses (i) and (ii)), all such Receivables owned by such Person (in the
case of clause (iii)) and any and all Receivables owned by such Person (in the
case of clause (iv)) would exceed in the aggregate 40% of the total book value
of all Receivables of the Company and its Restricted Subsidiaries at any time.
(o)    Section 21.3 is amended and restated, as follows:
21.3    Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with Agreement Accounting Principles. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with Agreement Accounting Principles, and
(ii) all financial statements shall be prepared in accordance with Agreement
Accounting Principles. Notwithstanding anything to the contrary contained in
this Section or the definition of “Capitalized Lease,” in the event of an
accounting change requiring all leases to be capitalized, only those leases that
would constitute Capitalized Leases on the Sixth Amendment Effective Date
(assuming for purposes hereof that they were in existence on the Sixth Amendment
Effective Date) shall be considered Capitalized Leases and all calculations and
deliverables under this Agreement shall be made or delivered, as applicable, in
accordance therewith (provided that together with all financial statements
delivered to the holders of the Notes in accordance with the terms of this
Agreement after the date of such accounting change, the Company shall deliver


9



--------------------------------------------------------------------------------




a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).
(p)    Schedule B of the Note Agreement is amended to delete the following
existing definitions set forth therein: “Adjusted Operating Expenses,” “Advance
Rate Measurement Date;” “Blocked Propel Subsidiary;” “Blue Ridge Acquisition;”
“Cash Flow Secured Leverage Ratio;” “Consolidated Secured Funded Indebtedness;”
“Cost to Collect;” “Propel Acquisition;” “Propel Acquisition LLC;” “Propel
Disposition;” “Propel Group;” “Propel Indebtedness;” “Propel Stock Purchase
Agreement;” and “Tax Liens.”
(q)    Schedule B of the Note Agreement is amended to amend and restate the
following existing definitions set forth therein, or to insert the following new
definitions in their proper alphabetical order, as applicable:
““Acquisition” means any transaction or any series of related transactions,
other than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Company or any of its Restricted Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise, or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person;
provided, however, that the following shall not be considered an “Acquisition”:
(a) any asset purchase consisting solely of Receivables Portfolios; and (b) the
purchase of equity interests of an entity (1) the assets of which consist solely
of Receivables and other Immaterial Assets which are used by such entity in
connection with managing such receivables, (2) which conducts no business other
than managing the Receivables held by such entity, and (3) which has no
Indebtedness.
“Advance Rate” means, as of any date of determination on and after the Sixth
Amendment Effective Date, 35%, provided that the Advance Rate to be applied with
respect to the Estimated Remaining Collections from Debtor Receivables shall in
all events be 55%.
“Aggregate Revolving Commitment” means the aggregate revolving commitment under
the Credit Agreement.
“Amortized Collections” means, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Company and its Restricted Subsidiaries calculated
on a consolidated basis for such period, in accordance with Agreement Accounting
Principles, that are not included in consolidated revenues by reason of the
application of such collections to principal of such receivable portfolios (for
purposes of illustration only, the Amortized Collections have been most recently
identified in the amount of $452,226,000 as “Amortized Collections” in the
Company’s compliance certificate delivered pursuant to Section 7.1.4 for the
twelve-month period ended September 30, 2016).
“Asset Sale” means, with respect to the Company or any Restricted Subsidiary,
the sale, lease, conveyance, disposition or other transfer by such Person of any
of its assets (including by way of a Sale and Leaseback Transaction, and
including the sale or other transfer of any of the capital stock or other equity
interests of such Person or any Restricted Subsidiary of such Person) to any


10



--------------------------------------------------------------------------------




Person other than the Company or any of its Wholly-Owned Subsidiaries other than
(i) the sale of Receivables in the ordinary course of business, (ii) the sale or
other disposition of any obsolete, excess, damaged or worn-out Equipment
disposed of in the ordinary course of business, (iii) leases of assets in the
ordinary course of business consistent with past practice, and (iv) from and
after the Sixth Amendment Effective Date, sales or dispositions of assets
outside the ordinary course of business with an aggregate fair market value not
to exceed $20,000,000.
“Capitalized Lease” of a Person means, subject to Section 21.3, any lease of
Property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.
“Cash Flow First Lien Leverage Ratio” is defined in Section 10.12.2.
“Cash Flow Leverage Ratio” has the meaning specified in Section 10.12.1.
“Consolidated EBIT” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued,
(iii) any extraordinary losses, (iv) integration and restructuring related
expenses (specifically excluding any such expenses related to acquisitions of
Receivables Portfolios in the ordinary course of business) and expenses related
to Permitted Acquisitions, and (v) settlement fees and related administrative
expenses; provided that any such amounts described in the foregoing clauses (iv)
and (v), individually or collectively, shall not exceed twenty percent (20%) of
the amount of Consolidated EBIT for the relevant period (determined prior to
giving effect to any such amounts that are added back); minus, to the extent
included in Consolidated Net Income, (a) interest income, (b) any extraordinary
gains, (c) the income of any Person (1) in which any Person other than the
Company or any of its Restricted Subsidiaries has a joint interest or a
partnership interest or other ownership interest, and (2) to the extent the
Company or any of its Restricted Subsidiaries does not control the board of
directors or other governing body of such Person or otherwise does not control
the declaration of a dividend or other distribution by such Person, except in
each case to the extent of the amount of dividends or other distributions
actually paid to the Company or any of its Restricted Subsidiaries by such
Person during the relevant period, and (d) the income of any Restricted
Subsidiary of the Company to the extent that the declaration or payment of
dividends or distributions (including via intercompany advances or other
intercompany transactions but in each case up to and not exceeding the amount of
such income) by that Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary, all calculated for the Company and its Restricted
Subsidiaries on a consolidated basis.
“Consolidated EBITDA” means Consolidated Net Income plus, (1) to the extent not
included in such revenue, Amortized Collections, and (2) to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued,
(iii) depreciation expense, (iv) amortization expense, (v) any extraordinary
losses, (vi) non-cash charges arising from compensation expense as a result of
the adoption of amendments to Agreement Accounting Principles requiring certain
stock based compensation to be recorded as an expense within the Company’s
consolidated statement of operations, (vii) integration and restructuring
related expenses (specifically excluding any such expenses related to
acquisitions of Receivables Portfolios in the ordinary course of business) and
expenses related to Permitted Acquisitions, and (viii) settlement fees and
related administrative


11



--------------------------------------------------------------------------------




expenses; provided that any such amounts described in the foregoing clauses
(vii) and (viii), individually or collectively, shall not exceed twenty percent
(20%) of the amount of Consolidated EBITDA for the relevant period (determined
prior to giving effect to any such amounts that are added back) minus, to the
extent included in Consolidated Net Income, (a) interest income, (b) any
extraordinary gains, (c) the income of any Person (1) in which any Person other
than the Company or any of its Restricted Subsidiaries has a joint interest or a
partnership interest or other ownership interest, and (2) to the extent the
Company or any of its Restricted Subsidiaries does not control the board of
directors or other governing body of such Person or otherwise does not control
the declaration of a dividend or other distribution by such Person, except in
each case to the extent of the amount of dividends or other distributions
actually paid to the Company or any of its Restricted Subsidiaries by such
Person during the relevant period, and (d) the income of any Restricted
Subsidiary of the Company to the extent that the declaration or payment of
dividends or distributions (including via intercompany advances or other
intercompany transactions but in each case up to and not exceeding the amount of
such income) by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, all calculated for the Company and its Restricted Subsidiaries on a
consolidated basis.
“Consolidated First Lien Indebtedness” means, at any time of determination, the
amount of Consolidated Funded Indebtedness outstanding at such time that is
secured by a first priority Lien on any Property of the Company or its
Restricted Subsidiaries.
“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of the Sixth Amendment Effective Date, by and among the
Company, the Lenders and the other Persons party thereto and SunTrust Bank, as
administrative agent thereunder, as amended, amended and restated, supplemented,
refinanced, replaced or otherwise modified from time to time.
“Flood Hazard Area” means an area identified by the Federal Emergency Management
Agency as an area having special flood hazards.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, limited liability company interests,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person; provided, however, that the
following shall not be considered an “Investment”: (a) the purchase of equity
interests of an entity (1) the assets of which consist solely of Receivables and
other Immaterial Assets which are used by such entity in connection with
managing such Receivables, (2) which conducts no business other than managing
the Receivables held by such entity, and (3) which has no Indebtedness; and (b)
Permitted Restructurings.
“Junior Lien Indebtedness” means Indebtedness of the Company or any of its
Restricted Subsidiaries that is secured by Liens that are junior to the Liens of
the Collateral Agent with respect to any of the Collateral.


12



--------------------------------------------------------------------------------




“Junior Lien Indebtedness Documents” means any document, agreement or instrument
evidencing any Junior Lien Indebtedness or entered into in connection with any
Junior Lien Indebtedness.
“Sixth Amendment Effective Date” means December 20, 2016.
“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Company as
an “Unrestricted Subsidiary” hereunder by written notice to the holders of the
Notes; provided that the Company shall only be permitted to so designate a
Subsidiary as an Unrestricted Subsidiary if each of the following conditions is
satisfied: (i) immediately before and after giving effect to such designation,
(x) no Default or Event of Default shall have occurred and be continuing or
shall exist and (y) the Company shall be in pro forma compliance with each of
the covenants set forth in Sections 10.12 and 10.13 as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1.1 or Section 7.1.2, as applicable, together
with the consolidating financial statements relating thereto required under
Section 7.1.3 (after giving effect to such designation of such Subsidiary as an
Unrestricted Subsidiary), (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after giving effect to such designation, it (or any
of its Subsidiaries) (x) would be a “Restricted Subsidiary” for the purpose of
the Credit Agreement or any other Material Indebtedness of the Company or a
Restricted Subsidiary pursuant to which a Subsidiary may be designated an
“Unrestricted Subsidiary” or (y) would be a co-borrower or guarantor (or provide
security or any other form of credit enhancement) for the purpose of the Credit
Agreement or any other Material Indebtedness of the Company or a Restricted
Subsidiary, (iii) the designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Company therein at the date of
designation in an amount equal to the greater of (I) the portion (proportionate
to the Company’s direct or indirect equity interest in such Subsidiary) of the
Fair Market Value of the net assets of such Subsidiary (and any Subsidiaries
thereof) and (II) the Fair Market Value of the Company’s direct or indirect
equity interest in such Subsidiary, in each case at the time that such
Subsidiary is designated an Unrestricted Subsidiary and the Company shall be
permitted to make such Investment under Section 10.4.9, (iv) neither the Company
nor any Restricted Subsidiary shall at any time be directly, indirectly or
contingently liable for any Indebtedness or other liability of any Unrestricted
Subsidiary, except to the extent the same would constitute a permitted
Investment under Section 10.4.9, (v) any Subsidiary to be so designated does not
(directly, or indirectly through its own Subsidiaries or otherwise) own any
capital stock or Indebtedness of, or own or hold any Lien on any property of,
the Company or any Restricted Subsidiary, (vi) [reserved], and (vii) the Company
shall have delivered to the holders of the Notes an officer’s certificate
executed by a Responsible Officer of the Company, certifying compliance with
each of the requirements of the preceding clauses (i) through (v) and (b) any
Subsidiary of an Unrestricted Subsidiary. The Company may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (A) immediately
before and after such Subsidiary Redesignation, no Default or Event of Default
shall have occurred and be continuing or shall exist, (B) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of such designation of any Indebtedness or Liens of such
Subsidiary existing at such time, (C) the Company shall be in pro forma
compliance with each of the covenants set forth in Sections 10.12 and 10.13 as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 7.1.1 or Section 7.1.2, as
applicable, together with the consolidating financial statements relating
thereto required under Section 7.1.3 (after giving effect to such Subsidiary
Redesignation), (D) all representations and warranties contained herein and in
the other Transaction Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been


13



--------------------------------------------------------------------------------




made on and as of the date of such Subsidiary Redesignation (both immediately
before and after giving effect thereto), unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, (E) such
Subsidiary Redesignation shall constitute a return on any Investment by the
Company in Unrestricted Subsidiaries that are subject to such Subsidiary
Redesignation in an amount equal to the greater of (i) the portion
(proportionate to the Company’s direct or indirect equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary (and
any Subsidiaries thereof) and (ii) the Fair Market Value of the Company’s direct
or indirect equity interest in such Subsidiary, in each case at the date of such
Subsidiary Redesignation of the Company’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary), (F) the Company shall cause the Subsidiary that
is the subject of such Subsidiary Redesignation to comply with, to the extent
applicable, Section 9.7 and 9.8, and (G) the Company shall have delivered to the
holders of the Notes an officer’s certificate executed by a Responsible Officer
of the Company, certifying compliance with the requirements of the preceding
clauses (A) through (E); provided, further, that no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary. For the
avoidance of doubt, the results of operations, cash flows, assets and
indebtedness or other liabilities of Unrestricted Subsidiaries will not be taken
into account or consolidated with the accounts of any Credit Party or Restricted
Subsidiary for any purpose under this Agreement (other than for the financial
statements required to be delivered pursuant to Sections 7.1.1 and 7.1.2) or the
other Transaction Documents, including for the purposes of determining any
financial calculation contained in this Agreement.”
(r)    Schedules 5.6, 5.12, 10.5 and 10.6 of the Note Agreement are hereby
amended and restated in their entirety by Schedules 5.6, 5.12, 10.5 and 10.6
attached hereto.
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent (the date on which each of which
has been satisfied or waived in writing being referred to in this Amendment as
the “Effective Date”): (a) the Noteholders shall have received (i) counterparts
of this Amendment, duly executed by the Company and the Required Holders, and
the Consent and Reaffirmation attached hereto duly executed by the Guarantors,
(ii) a fully executed copy of a corresponding amendment to the Credit Agreement,
which shall be in form and substance reasonably satisfactory to the Required
Holders, (iii) their ratable share of an amendment fee by wire transfer of
immediately available funds in the aggregate amount of $14,000, and (iv) such
other instruments, documents and documents as are reasonably requested by the
Noteholders on or prior to the date of this Amendment in connection with this
Amendment; and (b) the Company shall have paid, to the extent invoiced on or
prior to the date of this Amendment, all fees and expenses of the Noteholders
(including attorneys’ fees and expenses) in connection with this Amendment and
the other Transaction Documents.
3.    Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
(a)    The execution, delivery and performance by each Credit Party of this
Amendment are within such Credit Party’s organizational powers and have been
duly authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Amendment has been duly executed and delivered
by each Credit Party. This Amendment and the Note Agreement as amended hereby
constitute legal, valid and binding obligations of the Company and are
enforceable against the Company in accordance with their terms.


14



--------------------------------------------------------------------------------




(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Section 5 of the Note Agreement (as amended hereby) are
true and correct, except for representations and warranties made with reference
solely to an earlier date, which are true and correct as of such earlier date.
(c)    The execution and delivery of this Amendment by the Credit Parties, and
performance by the Company of this Amendment and the Note Agreement, as amended
hereby (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
organizational documents of, or any law applicable to, any Credit Party or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under the Note Agreement, the Credit Agreement, any other
material agreement or other material instrument binding on any Credit Party or
any of their assets, or give rise to a right under any of the foregoing
agreements (other than the Credit Agreement) to require any payment to be made
by any Credit Party, (iv) will not result in the creation or imposition of any
Lien on any asset of any Credit Party, except Liens (if any) created under the
Transaction Documents and (v) will not result in a material limitation on any
licenses, permits or other governmental approvals applicable to the business,
operations or properties of the Credit Parties.
4.    Reference to and Effect on the Note Agreement.
(a)    Upon the effectiveness hereof, each reference to the Note Agreement in
the Note Agreement or any other Transaction Document shall mean and be a
reference to the Note Agreement as amended hereby.
(b)    Except as specifically amended above, the Note Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment shall constitute a “Transaction Document.”
5.    Release of Claims. In consideration of the amendments contained herein,
each of the Credit Parties hereby waives and releases each of the Noteholders
from any and all claims and defenses, known or unknown, existing as of the date
hereof with respect to the Note Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby. It is the intention of
each of the Company and the Guarantors in providing this release that the same
shall be effective as a bar to each and every claim, demand and cause of action
specified, and in furtherance of this intention it waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California (or any comparable provision of any other applicable law), which
provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


15



--------------------------------------------------------------------------------




6.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.


[Signature Pages Follow]




16



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




ENCORE CAPITAL GROUP, INC.






By:_/s/ Jonathan Clark____________________________________________
Name: Jonathan Clark
Title: Executive Vice President, CFO and Treasurer


Signature Page to Amendment No. 6
Encore Capital Group, Inc.
Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013



--------------------------------------------------------------------------------






THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By: /s/ Brad Wiginton                        
Vice President






PRUCO LIFE INSURANCE COMPANY


By: /s/ Brad Wiginton                        
Assistant Vice President






PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY


By: PGIM, Inc., investment manager


By: /s/ Brad Wiginton                        
Vice President






PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By: PGIM, Inc., investment manager


By: /s/ Brad Wiginton                        
Vice President








Signature Page to Amendment No. 6
Encore Capital Group, Inc.
Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013



--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 6 to the Second Amended and Restated Senior Secured Note Purchase
Agreement dated as of May 9, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”) by
and between Encore Capital Group, Inc. (the “Company”) and the holders of Notes
party thereto (the “Noteholders”), which Amendment No. 6 is dated as of
December 20, 2016 (the “Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Note Agreement. Without in any way establishing a course of dealing by any
Noteholder, each of the undersigned consents to the Amendment and reaffirms the
terms and conditions of the Multiparty Guaranty, the Pledge and Security
Agreement and any other Transaction Document executed by it and acknowledges and
agrees that such agreement and each and every such Transaction Document executed
by the undersigned in connection with the Note Agreement remains in full force
and effect and is hereby reaffirmed, ratified and confirmed.
All references to the Note Agreement contained in the above-referenced documents
shall be a reference to the Note Agreement as modified by the Amendment and as
each of the same may from time to time hereafter be amended, modified or
restated.


Dated: December 20, 2016


[Signature Page Follows]




SAN_FRANCISCO/#40767.4

--------------------------------------------------------------------------------







MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND INTERNATIONAL LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING LLC
MRC RECEIVABLES CORPORATION
MIDLAND FUNDING NCC-2 CORPORATION
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE, INC.


By: /s/ Jonathan Clark_________________________
Name: Jonathan Clark
Title: Treasurer




 
MIDLAND INDIA LLC


By: /s/ Ashish Masih_________________________
Name: Ashish Masih
Title: President




 
ASSET ACCEPTANCE RECOVERY SERVICES, LLC
ASSET ACCEPTANCE SOLUTIONS GROUP, LLC
LEGAL RECOVERY SOLUTIONS, LLC


By: /s/ Darin Herring_________________________
Name: Darin Herring
Title: Vice President, Operations




 
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC
By: /s/ Greg Call________________________
Name: Greg Call
Title: Secretary




 








--------------------------------------------------------------------------------







SCHEDULE 5.6
TAXES
The tax return of the Borrower and its subsidiaries for the period of January 1,
2012 through December 31, 2014 is currently being audited by the Florida
Department of Revenue. The Borrower expects the audit to result in a tax
liability in the amount of approximately $276,000 for which appropriate FIN 48
reserves have been made.


There are outstanding taxes payable by Asset Acceptance, LLC to the Unemployment
Insurance Agency of the State of Michigan in an amount of approximately
$316,000. Asset Acceptance, LLC is currently in the process of arranging for
payment of these outstanding amounts and the release of the related tax liens.







--------------------------------------------------------------------------------





SCHEDULE 5.12
MATERIAL AGREEMENTS


Third Amended and Restated Credit Agreement, dated as of December 20, 2016, by
and among Encore Capital Group, Inc., as borrower, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”), SunTrust Bank, as administrative agent, collateral agent, issuing
bank and swingline lender, and the other agents party thereto.
Indenture dated as of November 27, 2012 between Encore Capital Group, Inc., as
issuer, and Union Bank, N.A. as trustee.
Indenture dated as of June 24, 2013 among Encore Capital Group, Inc., as issuer,
Midland Credit Management, Inc., as guarantor, and Union Bank, N.A. as trustee.


Indenture dated as of March 11, 2014 among Encore Capital Group, Inc., as
issuer, Midland Credit Management, Inc., as guarantor, and Union Bank, N.A. as
trustee.







--------------------------------------------------------------------------------





SCHEDULE 10.5
EXISTING INDEBTEDNESS


None.







--------------------------------------------------------------------------------





SCHEDULE 10.6
EXISTING LIENS
Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
KEY EQUIPMENT FINANCE INC.
70546051 filed 2/11/08
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
US BANCORP
70689760 filed 11/24/09
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
DELL FINANCIAL SERVICES L.L.C.
70713826 filed 2/3/10
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CISCO SYSTEMS CAPITAL CORPORATION
70848903 filed 11/17/10
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANCORP EQUIPMENT FINANCE, INC.
70854794 filed 12/2/10
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71051994 filed 11/26/11
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71086081 filed 1/24/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71105899 filed 3/1/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71123447 filed 3/30/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71123603 filed 3/30/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71124650 filed 4/2/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71128909 filed 4/6/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
Cisco Systems Capital Corporation
6893994 filed 4/10/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71139559 filed 4/20/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71148097 filed 5/2/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71148105 filed 5/2/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DVISION OF U.S. BANK NATIONAL ASSOCIAT
71149731 filed 5/4/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DVISION OF U.S. BANK NATIONAL ASSOCIAT
71182559 filed 6/19/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71191162 filed 6/28/12










--------------------------------------------------------------------------------




Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71207703 filed 7/23/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71318823 filed 1/3/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CIT FINANCE LLC
71320134 filed 1/4/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71331396 filed 1/17/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
Cisco Systems Capital Corporation
6967145 filed 1/31/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71368026 filed 3/14/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71410299 filed 5/8/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71453778 filed 7/1/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71496959 filed 8/22/13
Kansas, State
Midland Credit Management, Inc.
Western Alliance Equipment Finance, Inc.
7030844 filed 9/30/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
71537174 filed 10/17/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71543362 filed 10/28/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
71547447 filed 10/31/13
Kansas, State
Midland Credit Management, Inc.
Bank of the West
7045669 filed 11/27/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71577915 filed 12/20/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
BANK OF THE WEST
71617711 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438482 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438507 filed 2/18/14










--------------------------------------------------------------------------------




Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438523 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438549 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438565 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438581 filed 2/18/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71619675 filed 2/20/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CISCO SYSTEMS CAPITAL CORPORATION
7067515 filed 2/26/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
BANK OF THE WEST
71628817 filed 3/3/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
10504407 filed 3/3/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
10504423 filed 3/6/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
10504449 filed 3/6/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
7072267 filed 3/19/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71690551 filed 5/19/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71700798 filed 6/2/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71700806 filed 6/2/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71724111 filed 7/1/14
Kansas, State
Midland Credit Management, Inc.
Western Alliance Equipment Finance, Inc.
7099377 filed 7/25/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
71749506 filed 8/5/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
CIT FINANCE LLC
71805019 filed 10/23/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
BANK OF THE WEST
71841634 filed 12/17/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
WESTERN ALLIANCE BANK
71845742 filed 12/23/14










--------------------------------------------------------------------------------




Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
WESTERN ALLIANCE BANK
71857739 filed 1/8/15
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
BANK OF THE WEST
71893072 filed 2/27/15
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
72114387 filed 12/29/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CANON FINANCIAL SERVICES, INC.
72339174 filed 10/28/16



File #
File Date
Type of Filing
Amount Due
Debtor
LIBER 24026 PG209
05/13/2016
State Tax Lien (Michigan)
$2,088.90
Asset Acceptance, LLC
LIBER 24386 PG668
11/15/2016
State Tax Lien (Michigan)
$42,872.75
Asset Acceptance, LLC
LIBER 24386 PG667
11/15/2016
State Tax Lien (Michigan)
$158,879.55
Asset Acceptance, LLC
LIBER 24403 PG256
11/22/2016
State Tax Lien (Michigan)
$112,426.69
Asset Acceptance, LLC

 















